                                                                Exhibit A



        IN THE CIRCUIT COURT FOR SUMNER COUNTY, TENNESSEE
                           AT GALLATIN


DEBBIE ANN BOLTON, surviving child )              HEALTH CARE LIABILITY
ofDecedent Ruth Clara Summers,     )
                                            )
        Plaintiff,                          )
                                            )
v.                                          )     CASE NO. 83CC{ - 2020       -cV- W/3
                                            )
GALLATIN CENTER FOR                         )
REHABILITATION & HEALING, LLC,              )                               FILED     f\
                                            )
                                                                               tl/1 T M
        De fendant.                         )     JURY DEMAND           JUL 08 2020
                                                                                    CLERK
                                 COMPLAINT                       ' .    ·--'-~;--D.C.
        Plaintiff, Debbie Ann Bolton, brings this Complaint against Defendant,

Gallatin Center For Rehabilitation & Healing, LLC, for the wrongful death of

her mother, Ruth Clara Summers, and states to this Court the following facts

in support of her claim:

        1.    Plaintiff resides at 154 Ralls Street, Gallatin, Tennessee. She is

th e surviving daughter of Ruth Clara Summers. Ms. Summers was a resident

at Defendant's nursing home whe n sh e was exposed to COVID-19. On March

29, 2020, Ms . Summers died from COVID-19 infection while she was a patient

a t Sumner Regional Medical Center. She was 89 years old.

        2.    Defendant is a for-profit corporation that owns and operates a

nursing home with 207 licensed beds at 438 North Water Avenue in Gallatin,

Tennessee. Defendant has a corporate office in New Jersey. It may be served




     Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 1 of 34 PageID #: 9
through Registered Agent, Corporate Creations Network, Inc., located at 205

Powell Place, Brentwood, Tennessee 37027-7522.

      3.    Jurisdiction and venue are proper in this Court because the cause

of action accrued in Sumner County.

      4.    Plaintiff complied with Tenn. Code Ann. § 29-26-121. She mailed

Pre-Suit Notice to Defendant at least sixty (60) days prior to filing this

Complaint. A copy of the Affidavit of P. Michele Mize, Certificate of Mailing,

and Pre-Suit Notice are attached collectively as Exhibit A. Plaintiff filed a

Certificate of Good Faith with this Complaint in conformity with Tenn. Code

Ann. § 29-26-122.

      5.    On April 19, 2019, Defendant admitted Ms. Summers to its

nursing home for provision of long-term health care. Ms. Summers required

care for chronic obstructive pulmonary disease and mild dementia.

      6.    On July 30, 2019, Dr. Hooper performs rounds and does not chart

any new problems for Ms. Summers.

      7.    On October 26, 2019, Dr. Hooper performs rounds at Defendant’s

nursing home and notes that Ms. Summers was treated for upper respiratory

infection, but he does not chart any additional problems.

      8.    On January 21, 2020, Dr. Hooper performs rounds at Defendant’s

nursing home and notes that Ms. Summers had bronchitis.




                                    2
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 2 of 34 PageID #: 10
      9.    On January 31, 2020, Secretary Azar of Health and Human

Services declares a public health emergency in response to COVID-19.

      10.   On March 1, 2020, Governor Bill Lee publicly confirms the first

case of COVID-19 in Tennessee.

      11.   On March 12, 2020, Governor Bill Lee declares a state of

emergency to deal with COVID-19. Defendant then closes its nursing home to

visitors.

      12.   On March 21, 2020, Ms. Summers tells Ms. Bolton over the phone

that she is not feeling well and worries that Defendant’s staff is not taking her

respiratory symptoms seriously.

      13.   On March 23, 2020 around 13:25, Ms. Summers is found lying on

the floor between the wheelchair and bed. Ms. Summers is put back in bed.

Around 20:00, Ms. Summers is found lying on floor again with her head on a

pillow. Bactrim DS is ordered for upper respiratory infection.

      14.   Between March 23rd to March 25th, staff move Ms. Summers from

Room 214A to Room 419. Ms. Summers’ roommate in Room 214A was Ms.

Dorothy Craighead who later tests positive for COVID-19.

      15.   On March 24, 2020 at 11:17, Nurse Willis calls Avalon Hospice to

verify Bactrim DS for upper respiratory infection. At 17:49, a nurse with

Avalon Hospice examines Ms. Summers at Defendant’s nursing home. The

nurse then phones Ms. Bolton to inform her that Ms. Summers has a severe


                                    3
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 3 of 34 PageID #: 11
upper respiratory infection and that her lungs sound horrible. Ms. Bolton calls

Defendant’s staff to inquire whether Ms. Summers needs testing for COVID-

19.

        16.   On March 25, 2020 at 14:32, Defendant’s staff call 911 because Ms.

Summers is experiencing fever, cough, and shortness of breath. EMS arrives

at 14:55. Ms. Summers is taken by ambulance to the ER at Sumner Regional

Medical Center.

        17.   While in the ER, Dr. John Pinkston notes that Ms. Summers has

complaints consistent with COVID-19, and isolation precautions are started.

Ms. Summers has severe respiratory symptoms and is transferred to CCU.

        18.   On March 26, 2020, Ms. Summers has shallow respirations and

difficulty breathing.

        19.   On March 27, 2020, lab tests in the hospital confirm that Ms.

Summers has COVID-19. Dr. King has to put a tube down Ms. Summers’

throat and into her windpipe to get more air in her lungs (intubation) and

places her on a ventilator.

        20.   On March 28, 2020, Ms. Summers’ respiratory condition

deteriorates further.

        21.   On March 29, 2020, Dr. Donovan informs Ms. Bolton that the

prognosis for Ms. Summers is grim. Ms. Summers is pronounced dead in the

hospital at 16:29 due to COVID-19 infection. She dies without any family


                                       4
      Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 4 of 34 PageID #: 12
present because she was in quarantine. The Death Certificate is attached as

Exhibit B.

                     COUNT I – GROSS NEGLIGENCE

      22.    Defendant’s staff negligently moved residents who had symptoms

consistent with COVID-19 from room to room throughout the nursing home.

Ms. Summers was one of those residents who was moved. Defendant should

have left those residents in their room and thereby making it an isolation room.

      23.    Defendant’s staff negligently moved residents whose symptoms

were consistent with COVID-19 in close proximity to other residents who had

no symptoms.

      24.    Defendant’s staff negligently failed to place masks on residents

while they were moved from room to room. Ms. Summers was one of those

residents.

      25.    Defendant’s staff negligently failed to keep the doors to isolation

rooms closed. Approximately 90% of the doors to isolation rooms were left open.

      26.    Defendant’s staff negligently failed to mandate that its staff keep

their masks covered over nose and mouth.

      27.    Defendant’s staff negligently failed to place the residents, who

needed dialysis three times per week, on a 14-day quarantine after they had

returned to the nursing home. Defendant knew or should have known these




                                    5
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 5 of 34 PageID #: 13
residents who needed dialysis were exposed to other patients outside of the

nursing home who may be infected with COVID-19.

      28.   Defendant negligently failed to require fit testing before use of N95

masks. A fit test tests the seal between the N95 mask and face. The purpose of

the fit test is to assure that the mask fits and seals properly so contaminated

air cannot leak in or out of the mask. About 15-20 minutes are needed to

complete the fit test and should be performed when the N95 mask is first used.

      29.   Defendant owed Ms. Summers a direct independent duty to

provide the care, protection, and attention provided by other nursing homes in

similar communities. Defendant breached that duty in multiple ways which

led to COVID-19 infection and death of Ms. Summers.

      30.   Defendant negligently allowed its nurses to eat on top of the

medication cart in the hallway. Defendant knew or should have known eating

on medication carts can spread COVID-19.

      31.   Defendant negligently failed to treat the premises for cockroaches

in the kitchen and hallways.

      32.   Defendant negligently allowed several staff to work who had

symptoms consistent with COVID-19. Defendant knew or should have known

allowing staff to work who had symptoms consistent with COVID-19 can

spread the virus.




                                    6
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 6 of 34 PageID #: 14
     33.   Defendant negligently failed to require staff to wash their hands

after caring for each resident. Staff were observed not using hand sanitizer

when they would come out of resident’s rooms. Defendant knew or should have

known this could spread COVID-19.

     34.   Defendant knew their activity director and another member of the

staff member had traveled to New York City on March 2, 2020, but negligently

failed to place them on 14-day quarantine before allowing them to return to

work. At that time, Defendant knew or should have known that New York City

was the epicenter of the COVID-19 infection in America.

     35.   Defendant negligently failed to procure and supply appropriate

personal protective equipment (“PPE”) for all its staff to use in the nursing

home. Defendant knew or should have known proper PPE can prevent the

spread of COVID-19. Moreover, Defendant had sufficient time in advance to

obtain adequate supplies of PPE.

     36.   Defendant negligently failed to enforce consistent use of proper

PPE by all its staff. Defendant knew or should have known proper PPE can

prevent the spread of COVID-19. Furthermore, Defendant knew or should

have known that enforcement was the key to consistent use of PPE.

     37.   Defendant negligently failed to suspend the admission of residents

from Sumner Regional Medical Center who had pneumonia of unknown origin.

These residents were not tested for COVID-19 prior to their admission to


                                    7
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 7 of 34 PageID #: 15
Defendant’s nursing home. Defendant knew or should have known patients

with pneumonia of unknown origin risk exposure of COVID-19 in the nursing

home.

      38.   Defendant     negligently   failed   to   require   completion     of

questionnaires at the front desk by all of its staff and all family members.

Defendant knew or should have known that completion of questionnaires was

integral to discovering whether asymptomatic staff and families were potential

sources of COVID-19 exposure prior to contact with residents.

      39.   Defendant failed to have an infrared forehead thermometer that

worked properly. This thermometer was used to check for elevated

temperatures of the staff. Several staff reported that this thermometer was

erroneously recording temperatures below their true body temperature.

Nevertheless, Defendant continued to use the same thermometer. Defendant

relied heavily on this defective thermometer to detect elevated temperatures.

Defendant knew or should have known that their thermometer had to be

accurate at all times.

      40.   Defendant negligently allowed continued use of a biometric time

clock without enforcement of sanitary measures. According to the Centers for

Disease Control and Prevention, a person can be exposed to COVID-19

by touching a surface that has the virus on it. Use of the biometric clock

requires all staff to place their fingers on a contaminated surface twice per day


                                    8
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 8 of 34 PageID #: 16
in order to record the times they checked in and checked out from work.

Defendant’s management knew the surface of the biometric time clock was a

potential source of COVID-19 exposure and was not being cleaned after each

use.

       41.   Defendant’s administrator negligently held daily departmental

staff meetings where there was no social distancing. Defendant knew or should

have known lack of social distancing during these meetings could spread

COVID-19.

       42.   Defendant’s conduct in whole or in part constitutes gross

negligence which led to COVID-19 infection and death of Ms. Summers.

                          II.   RECKLESSNESS

       43.   This is an egregious case. Defendant’s management recklessly

exposed Ms. Summers and other residents to COVID-19. Defendant’s

management was aware of but consciously disregarded a substantial and

unjustifiable risk of COVID-19 exposure such that its disregard constitutes a

gross deviation from the standard of care that an ordinary person would

exercise under all the circumstances.

       44.   On April 22, 2020, Tennessee’s COVID-19 Unified-Command

Group reports one hundred and sixty-one (161) confirmed cases of COVID-19

at Defendant’s nursing home. Since that date, more residents and staff became




                                    9
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 9 of 34 PageID #: 17
infected with COVID-19 at Defendant’s nursing home. Several residents have

died due to COVID-19 exposure at Defendant’s nursing home.

      45.   Members of Defendant’s management knew or suspected that

residents at the nursing home had been exposed to COVID-19. Nevertheless,

they attempted to cover it up by concealing facts about the exposure not only

from families of residents but also from the staff. Punitive damages are

necessary in this case as a means of deterring this kind of reckless nursing

home care in the future.

      46.   Ms. Summers died alone without her family. She endured a tragic

and painful death. She incurred significant medical expenses for hospital care

and treatment that must be repaid to the taxpayers. Ms. Bolton lost the

consortium of her mother and seeks all damages allowed by Tennessee’s

wrongful death statute.

      47.   Ms. Bolton’s claim accrued before Governor Lee signed Executive

Order #53 on July 1, 2020. Retrospective application of that Executive Order

or subsequent legislation would violate Article I, Section 20 of the Tennessee

Constitution and therefore unconstitutional. See Doe v. Sundquist, 2 S.W.3d

919, 907 (Tenn. 1999).

      WHEREFORE, Ms. Bolton requests compensatory damages in an

amount set by the Court because all life is precious. She also requests punitive




                                    10
  Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 10 of 34 PageID #: 18
damages in an amount set by the Court to deter similar reckless misconduct

in the future.


                                      Respectfully Submitted,

                                      THE KELLY FIRM



                                      F. Dulin Kelly, BPR No. 04085
                                      Clinton L. Kelly, BPR No. 16171
                                      629 East Main Street
                                      Hendersonville, Tennessee 37075
                                      Telephone: 615-800-0000
                                      Facsimile: 615-824-2674
                                      dulin@kellyfirm.net
                                      clint@kellyfirm.net
                                      Attorneys for Plaintiff


DISCOVERY SERVED WITH COMPLAINT




                                    11
  Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 11 of 34 PageID #: 19
     IN THE CIRCUIT COURT FOR SUMNER COUNTY, TENNESSEE
                        AT GALLATIN


DEBBIE ANN BOLTON, surviving child )                  HEALTH CARE LIABILITY
of Decedent Ruth Clara Summers,    )
                                             )
      P la intiff,                           )
                                             )
v.                                           )        CASE NO. BJCC( -     20ZO - CV ~ {p(3
                                             )
GALLATIN CENTER FOR                          )
REHABILITATION & HEALING, LLC,               )
                                             )
      Defendant.                             )        JURY DEMAND


                     AFFIDAVIT OF SERVICE VIA CERTIFIED MAIL

      I. P. Michele Mize, being first duly sworn, hereby affirm that I am an
adult citizen of t h e State ofTennessee over the age of eighteen (18), competent
to make the statements contained in this Affidavit. I am employed as Senior
Paralegal by THE KELLY FIRM. On April3, 2020, I served the attached Notices
of Cla im pursuant to TCA 29-26-122 with the enclosures thereto, via U.S.
Postal Service Certified Mail, Return Receipt r equested, upon:
 Corporate Creations Network, Inc.         Gallatin Center for Rehabilitation
 Agent for Gallatin Center for             and Healing, LLC
 Rehabilitation an d Healing, LLC          438 North Water Ave.
 205 Powell Place                          Gallatin, TN 37066         FILCD
 Brentwood, TN 37027-7522                                                     c 11P r.-1
                                                                              I




 Gallatin Center for Rehabilitation                                  JUL 08 2020
 a nd Healing, LLC
 36 Airport Rd. Suite 201                                        KATHRYN SF\Qf'" CLr:~:<
 Lakewood, NJ 08701-7034                                        BY         ~L.C.
as witness the attached USPS Certificates of lVIailing and Return Receipt
sta mped/labeled .. Received'', Article/tracking number 70191640000134481764
on   April      6,     2020;   labeled   "Refused",     Article/tracking    number
                                                                            EXHIBIT

                                                                              A
 Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 12 of 34 PageID #: 20
70191640000134481757,       and     "Delivered",     Article/tracking   number
70191640000134481771.
     Further The Affiant Sayeth Not.




STATE OF TENNESSEE           )

COUNTY OF SUMNER             )

     Sworn and subscribed before me by P. Michele Mize, to me personally

known, in the County and State above shown, as witness my hand and seal at

Hendersonville, Tennessee this    fit   day of July, 2020:




My Commission expires:




                                     2
   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 13 of 34 PageID #: 21
                                                      ~ KELLY FIRM
 ATTORNEYS                                                                                                      PARALEGALS

ot+F. DULIN KELLY                                                                                              P. MICHELE MIZE

                                                      ~ TRIAL
      dulin@kellyfirm.net                                                                                      APRIL WHITE
0+ CLINTON L. KELLY                                                          LAWYERS                           SHEILA TERRY
      clint@kellyfirm.net


                                              629 East Main Street • Hendersonville, Tennessee 37075
                                                       (615) 800-0000 ·FAX: (615) 824-2674
                                                               www.ke llyfirm . net



                                                              April 2, 2020

             VIA USPS CERTIFIED, RETURN RE CEIPT

      Gallatin Center for Rehabilitation and                              Corporate Creations Network, Inc.
      Healing, LLC                                                        Agent for Gallatin Center for Rehabilitation
      36 Airport Rd.                                                      and Healing, LLC
      Suite 201                                                           205 Powell Place
      Lakewood, NJ 08701-7034                                             Brentwood, TN 37027-7522

      Gallatin Center for Rehabilitation and
      Healing, LLC
      438 North Water Ave.
      Gallatin, TN 37066




             Re: Pre-suit Notice of Health Care Liability Claim

                       Patient:                Clara Ruth Summers
                       Date of birth:          03/25/31
                       Date of death:          03/29/20

             Name and address of claimant authorizing this notice and relationship to
             patient:

                       Claimant:               Debbie Ann George Bolton
                       Relationship :          Daughter of Clara Ruth Summers
                       Address:                154 Ralls Street, Gallatin, TN 37066

             N arne and address of attorney sending this notice:

                       Clinton L. Kelly, Esq.
                       The Kelly Firm
                       629 East Main Street
                       Hendersonville , TN 37075



                                            Cert i fied as a Medical Malpractice Specialist
                            t Certi fi ed as a C i vil Trial Advocate by National Board of Trial Advocacy
       +          Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 14 of 34 PageID #: 22
            Certified by the American Board of Professional Liability Attorneys in the field of Medical Professional Negligence
      I represent Debbie Bolton who is the claimant authorizing this pre-suit notice
pursuant to Tenn. Code Ann. § 29-26-121. Please forward this notice to your
professional liability insurance carrier and attorney.

                                      Sincerely,


                                      CL-J;;v        /!. 1~
                                      Clinton L. Kelly




  Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 15 of 34 PageID #: 23
LIST OF NAMES AND ADDRESSES OF ALL HEALTH CARE PROVIDERS
          TO WHOM THIS PRE-SUIT NOTICE WAS SENT

Gallatin Center for Rehabilitation and Healing, LLC
36 Airport Rd.
Suite 201
Lakewood, NJ 08701-7034

Gallatin Center for Rehabilitation and Healing, LLC
438 North Water Ave.
Gallatin, TN 37066

Corporate Creations Network, Inc.
Agent for Gallatin Center for Rehabilitation and Healing, LLC
205 Powell Place
Brentwood, TN 37027-7522




   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 16 of 34 PageID #: 24
                              U.S. Postal Service'M
                              CERTIFIED MAIL® RECEIPT
                              Domestic Mail Only




                           PS Form 3800, April2015 PSN753002·000·9047                        See Reverse lor lnstructrons




                          _ . UNITEDSTiiTES
                          ~POST& SERVICE •                                          Certificate Of Ma
                         -This C
                          ThiS lo
                          From :     The Kelly Firm Trial Lawyers
                                            Attn: Sheila Terry
                                           629 East Main Street
                                        Hendersonville TN 37075
                                 - Corporate Creations Network, Inc.
                           ro-         Agent for Gallatin Ce~ter for
                                     Rehabilitation and Heahng, LLC
                                             205 Powell Place
                                        Brentwood, TN 37027-7522

                             PS Form     3817. AprU 2007         PSN 7530·02-000.9065




   SENDER: COMPLETE THIS SECTION

   • Complete Items 1, 2, and 3.
   • Print your name and address on the reverse
     so that we can return the card to you.
   • Attach this card to the back of the mailplece,
     or on the front if
   1. Article Addressed to:                                                                D. Is delivery address different from Item 1?
     Corporate Creations Network,                                                             If YES, enter delivery address below:                    0 No
        Agent for Gallatin Center for
       Rehabilitation and Healing, LLC
              205 Powell Place
         Brentwood, TN 37027-7522

                                                                                             Service Type                                   0 Priority Mall Express®
                                                                                                    Adult Signature                         0 Registered MaiiTM
            1111111111111111111111111111111111111111111 111                                         Adult Signature Restricted Delivery     0 R9j11Stered Mall Restricted
                                                                                                                                              Delrvery
                                                                                                    Certified Mall®
                  9590 9402 5035 9092 3331 18                                                       Certlffed Mall Restricted Delivery •    0 Return Receipt for
                                                                                                 0 Collect on Delivery                        Merchandise
 --,.,--A-,..,..
             ,~.,..ra""~-,,-..,-""
                               -.-m=...,,..n-.,-:-lar--:-frn-...
                                                             -.,-,n-,t:-~,--,-,.,,...h,""n-----1 0 Collect on Delivery Restricted CaUvery   0 Signature Conflnnation""
                                                                                                  J Insured Mall                            0 Signature Conllnnatlon
  7019 1640 0001 3448 1764                                                                        J Insured Mall Restricted Delivery          Restricted Delivery
                                                                                            over$5

   PS Form        3811, July 2015 PSN 7530-02-000-9053                                                                                  Domestic Return Receipt
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 17 of 34 PageID #: 25
                            us         Postal Service'M
                            c'ERTIFIED MAIL® RECEIPT
                   1"'-                 tic Mail Only

                   ~ iiiii~~~~l!~~!~ m~Z;~~
                   ~ LC" erti" 'f~led:M~ai~I~Fe~e~$~3~.;5~5Q~:!_~~~~~~~~~\---l
                   ~ 'I~$~~~..U~~~~~~~~~
                   rn Extra ervices & ees (chock baK. add tee
                           0   Retum Receipt (hardcopy)      $ --i~""":'"'~i K.
                   M   0 Return Recolpt (electronic)        $ ---~- I
                   CJ 0 Certffied Mall Rostrfcted Delivery S -t--...:t"'il:TT.r-
                   CJ 0 Adu~ Slgnatu"' Required             $ --T-tft-:11firr-
                   CJ 0 Adult Slgnatuno Restricted Delivery $
                   CJ Postage
                   ~




                   IT' Sent
                   r-=1
                   CJ     s;;ee
                   1"'-


                                           0 A ril 2015 PSN 7530.02 000·9047       See Reverse for ns rue




           iii:!!!!J!11 UNITED STATES
          ll!!!iiiil POST.4L SERVICE •
          Trn<                                                   Certificate Of M
          Thl$ 1
          From
                            The Kelly Firm Trial Lawyers
                                     Attn: Sheila Terry
                                    629 East Main Street
                                  Hendersonville, TN 37075
         To :
                      Gallatin Center for
                Rehabilitation and Healing, LLC
                     438 North Water Ave.
                       Gallatin, TN 37066

         PS Form     3817, AprW 2007 PSN 7530-02-000-9065




Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 18 of 34 PageID #: 26
                                                                                                                                                                                                                   Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 19 of 34 PageID #: 27
                                                                                                            "I .
        ~ ~~/~,LYFIRr~
629 East Main Street • Hendersonville, Tennessee 37075

                                                          I I I I ~ ff;~
                                                         7019 1640 0001 3448 1757

                                                                                                         ~
                                                                                                        ,.u:s::lll!!t.
                                                                                                              1000
                                                                                                                                               37066




                                                                                                                                                                   U.S. POSTAGE PAI D
                                                                                                                                                                   FCM LETTER
                                                                                                                                                                   HENDERSONVILLE, TN
                                                                                                                                                                   37075
                                                                                                                                                                   APR 0~ 1 20
                                                                                                                                                                   AMOUNT
                                                                                                                                                                      $6.95
                                                                                                                                                                   R2305K140079·24
  ~                     RETURN RECEIP.
c~                         :J EQ.U~STE ~
                                                                  Gallatin Center for Rehabilitation and
~                            •
                                                                  Healing, LLC
                                                                  438 North 1
                                                                  Gallatin, T N r ,.,IE            c E 1.
                            ~Q%~er.
                                                                                          :; 7 2 :                                                               a. n. -~
                                                                                                                                                                 u...,u     ., j. , I A,:..
                                                                                                                                                                                      ..,_,,    ~. ~>~
                                                                                                                                                                                               ..  _
                                                                                                                                                                                                            .:I'
                            ~.~                                                                          RETURN
                                                                                                         UNABLE
                                                                                                                                 TO SENDER
                                                                                                                         'l.~"" ...-
                                                                                                                          v ,....._    "·
                                                                                                                                       ~~·r~
                                                                                                                                  TO FORWARD
                                                                                                                                            R.l-
                                                                                                                                               !
                                                                                                                                                                                                   ••       .,
                                                                                                                                                                                                            ..
                                                                                                                                                                                                             I
                                                                        '.ft-.. ~
                                                            3.:;:'C'E<.G.-:~SS
                                                                                    ~-~.     ~7'575Z55EZS                                          ..:,..   ____ ----- --
                                                                                                                                                   -L~~~-~L~=:-~=-~~
                                                                                                                                                                                               . ..   ..,    "•
                                                             JIUf~'LDUO                    lll .. l. .111.11.11 .11.1.1111 L 1..... 1.1.1. i .• II,! I, .I .... i Ill. .. 'iII -                            ·~
                                                                                           llllT'"'J' :_: T"I'TJ''' .:..:.,: · · t T " ' T l "!l'lll"l111T'f                                                J
                                                  J

                           U.S. Postal Service""
                           CERTIFIED W' AIL® RECEIPT
                r-'1       Domestic Mail Only         L




                ~ ~~g~~~~-~·~tm··~·
                <0
                .:t'
                .:t'
                IT1

                r-'1
                CJ
                CJ
                CJ

                CJ Postage
                .:t' $
                .J]    Total I
                r-'1
                       s
                0'"' Sent1
                r-'1
                CJ     Sinisi
                I"'-
                       Cii¥,"5
                       PS Form 3800, April 201 5 PS" 7530.()2 ooo-9047   See Reverse for Instructions




           ~ UNITCDST4TES
           ,..-. POST4LSERVICE•                           Certificate Of M_!!!!
                                                                             ~rma1
           >n
           Tn
           Fn          The Kelly Firm Trial
                               Attn: Sheila Terry
                                                           ~awyers
                                                                                       :u"'
                                                                                       ~
                                                                                                  > :X: ~
                                                                                                >;g...!; !I>
                                                                                                ~oC:o
                                                                                       ~...&. g.!-'(;l~ (/J
                                                                                                        0
                                                                                                             "'U

                              629 East Main Street
                            Hendersonville, TN 37075
                                                                                       ;~~;
                                                                                       ~en
                                                                                       ~
                                                                                           •z~
                                                                                                ...     0
                                                                                                        oz >-t
                                                                                                           G>
                                                                                                        ~    m
                                                                                       ..,~0             r-
                                                                                                        r- "'U
           •.. Gallatin and
                        Center for Rehabilitation
                            Healing, LLC
                                                                                       ...              _m ~
                                                                                                        -t
                                                                                                        z
                                                                                                             0


                                 36 Airport Rd.
                                   Suite 201
                            Lakewood, NJ 08701-7034

            Ps Form 3817. Apnl 2007        PSN 7530·02·000..9065




Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 20 of 34 PageID #: 28
    012345ÿ782ÿ49ÿ1 427ÿ430 934049 ÿ001014ÿ0 ÿ0ÿ32 814ÿ9ÿ049  72ÿ9
ÿ!             '                                              "#$%ÿ&


                                     ÿ# ()*+ÿ!+



!ÿ,-./+0ÿ12343562222376683113                                                             @A:G@ÿ
9:;<ÿ>?@AÿBCDÿE@F>G@<@Eÿ?:ÿCHÿ>HE>G>E;CFÿC?ÿ?I@ÿCEE<@DDÿC?ÿ4JK1ÿCAÿ:HÿLM<>FÿK2NÿK2K2ÿ>H
OLPQRSSTNÿUVÿ28123W

X Y+Z[++\




                                                                                                          
LM<>FÿK2NÿK2K2ÿC?ÿ4JK1ÿCA
T@F>G@<@ENÿO@]?ÿB>?Iÿ^HE>G>E;CF
OLPQRSSTNÿUVÿ28123ÿ

   !ÿ%)(                                                                                    


   `abcdaeafgÿiajkÿlckmÿnofcdcfpqbÿ
   irstuvv`gÿxyÿz{|z}ÿÿ
   ~peÿckaÿlqÿfabcdaeafÿkÿqoÿcofcdcfpqbÿqkÿkmaÿqffeaÿqkÿ|ÿqÿoÿr ecbÿzgÿzzÿcoÿirstuvv`gÿxy
   z{|z}ÿ

   xkcaÿiajkÿxÿrpkmecafÿaccaokÿrdqcbqbaÿ
   irstuvv`gÿxyÿz{|z}ÿÿ

   reecdafÿqkÿockÿ
   irstuvv`gÿxyÿz{|z}ÿÿ
          Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 21 of 34 PageID #: 29
6789 7 ÿÿ79ÿ679ÿ9ÿ
ÿÿ6!ÿ"ÿÿ

$ %7 ÿ9ÿÿ79ÿ679ÿ9ÿ
ÿÿ6!ÿ"ÿÿ

ÿ9ÿÿ7&ÿ9ÿ

6789 7 ÿÿ79ÿ ÿ9ÿ
$'())ÿÿ6!ÿ"ÿÿ

$ %7 ÿ9ÿÿ79ÿ ÿ9ÿ
$'())ÿÿ6!ÿ"ÿÿ




                                                                                      bccdefgh
ÿÿ87ÿ*ÿ7+ÿ
'6()),ÿÿ-./.0ÿÿ


1234567ÿ89:32;<7=39                                                               >


                                         011ÿ3144ÿ5


                   ?<9@7ÿ:=94ÿAB<7ÿC35@21ÿD33E=9Fÿ:32G
             HIÿKIÿILMÿNOPQÿQRSKTIUÿKIÿVTUWÿXUQYRMQÿKIÿZILMÿKMXS[TU\ÿ]LRQKTIUQ^
                                            _`a4
     Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 22 of 34 PageID #: 30
                                                                                              TENNESSEE OEPARWENT OF f€ALTH
                                                                                                 CERTIFICATE OF DEATH                                                   G1ATHl£ NU"!Et           2020 019941
         t 11-c.adllf'lt'• l*fll HlrN                                                                                                                                                    ',.,                       11. o•• o  tloan

         . .............
              CV.RA RUnt

              ~    29 PM
                                      SU LI~£RS
                                 , .,.,...~c.;·
                                                    119
                                                                                                I ~   ......... I
                                                                                                       Oli2Sit9lt
                                                                                                                           "'""·-
                                                                                                                           ORLINDA TN
                                                                                                                                                                                              FO.OAI.E                  O:nll/2020


         t:i""'"t-l.ltiiCT~

                 INPATIENT
                                                                                                               I ~ ~ilyor       QW1                                                       w . '-0\.U'K J OI b t-" h
         II) ,    " '"' " ....




               -
                 SUI...,ER REGIONAL I.'EOICAl. CENTER
         :1 N•UI !lUfL1.1

              WIDOWED
                                                          I10. SUNr¥111 0 ;,pouw (~ p--a 1"1 , t\1 m v tl7,1c\
                                                                                                                    GALLATIN
                                                                                                                             l l& Orc.t'Of:nl '1 U...uiOcwp.Mir:ln
                                                                                                                                      HOIIcLV.KER
                                                                                                                                                                                               SU..-JER
                                                                                                                                                                                          tb l"hd o
                                                                                                                                                                                               OWN HOME
                                                                                                                                                                                                         B~o~,IMU·      nd u slty


         t2, ..... -.ntv ""'"'""                          I'J,a.. Rut4~:,tlll• ot Fo~n Co wulty                             !' ~. county                                                 uc. • lyo•          -

          )0,.,,... ..........
                  J00 WEST SC HELL SlHEET
         tS. O~ & E'=klc:at.c"

                 8TH GRADE OR LESS
                                                                    TENNESSEE



                                                                                   I"      Docodonlof""""'"
                                                                                                                 11W. In
                                                                                                                           YES

                                                                                                                      Origln7
                                                                                           N O, NOT SPI\IIISH/HISPMIIC lATitiO
                                                                                                                                      SUMN ER
                                                                                                                                e ~ily Ul'JI'          t lf l.lpCotlo


                                                                                                                                                            I 370611
                                                                                                                                                              11 D""""' 'o Rocc
                                                                                                                                                                 WHITE
                                                                                                                                                                                          t
                                                                                                                                                                                               GAI.LATIN
                                                                                                                                                                                               \"1 n DK.ldanJ

                                                                                                                                                                                               NO
                                                                                                                                                                                                                    ww., US Afnlt<i
                                                                                                                                                                                                                                         ·-
         •• '"h"' .....                                                                                                               I,. ................ ,_ .......,...•
                 LOUIS fiSHER                                                                                                                 CU\RA HESlER
         lGi      ln!Ctmlr'll   s Ntme                                         ,., """,."'"'" to u...oo•                        me. ...............
               OEBSIE SOL'TON
         21 .. r.lr.hod ot o;, pottdon
                                                                                   DAUGHTER
                                                                                                       J           1:.0 RALLS SlREET GII.LLATIN TTJ J7066
                                                                                                 )tb ~ of Dkpooltton                            Locollon                  r21c
                 BURtt.!.
         Zb. SIQrllltut"' of FuNftl DII'CI'tOr
                      AI.E.; HOWARD I WlO rN
                                                                                                     HALLTOWN CEIIElCRY

                                                                                                        I""·   l ...... """"'"
                                                                                                                                                PORllNlO. TN
                                                                                                                                             I,.. "'~~"""     ...,........._
                                                                                                                                                      oJ T~C4Y H Ocnd
                                                                                                                                                                                                                 l:ld LICm M f4 UIUbtr
                                                                                                                                                                                                                      4072
          I> lol
         "'Il.t"'",---Wft~un-.;:a R OtM

                  WILKlflSON AND '/oiiSt!t.~ r \JNfRAl                    t-t~'f   INC
                                                                                                               GJ05

                                                                                            71!i SOUltt DROAOWAV PORTLAND. TN J7l48·CG.28
                                                                                                                                                ...
                                                                                                                                                                                                                 l ;;••
                                                                                                                                                                                                                 ~              nu_.t



          ..
         .,. nt9'Mnr•           .;lrjn~utt


                  a EO\\ ARC G t::USHOP Ill
                                                                                                                                                       l""a••"""
                                                                                                                                                          04/oe/:lil20

         ~""'""'
          'lfo,), CiJ PH'r$1C\.t.H            TO THE ftEST OF !.0 Klt()'.\U'DGE OEA1H OCCURRED AT tHECATE t l..tE. ANU P\.AC.E ANO DUE TO THe' CAU SE(~) A."4 0 WNNER STATE)
              'Mb. 0      WEOSCAL EX.AMifEh            ON     rue
                                                               MS.tS OF :.v.J.AI,.,A'T')(Y4. /WOtOn INVEST GAlao,~ ltf MVOFTUON O:ATH OCCUHREO JilT THE OATE. tWE. A"l O f\J.CE. AII D

         1 a. \..Ut•tct
          ... Dl S!VIl'i THOMA.~ DONOVAN
                                                       CUE TOlH.EcnJ!!E($) NlO MNm£t1 ST.\T£0
                                                                                                                     I
                                                                                                            l!b· .....,.., • ....,...
                                                                                                                            osoJBn
                                                                                                                                                                                   lnc. u••oovnoo
                                                                                                                                                                                        0410112D'JO                                  c1t.... cr
                                                                                                                                                                                                                                                     }:2/~fJ
                                                                                                                                                                                                                                     I     ._~
         "'"
         l5
                  SEAN THOMAS OONOVAII/>JJOVA I.EOICAL ASSOCIAlCS 555 HARTSVILLE PIKE GALLATIN TIJUOM

                 ~~~ ~ ~::..r::~~~;~nts~~T~~~~~~~~H!'t~n:-'w~~~~~'t~~~~~~~~UU.~tL:;~~~~~:~'!'ll~
                           4
                                                                                                                                                                                                                   I t.n. t'IOO..,
                                                                                                                                                                                                                                                                 M
                  t..l.COo\lC CAtJtc.           a COVIO tV VIRUS INFECTION
                 .........
                       ,.,,..~._, "
                 ,-,...:lt.'1ft - ~ft
                 .... ... h~.~~l"'411)'
                 l.t l t"..,cna:a 1 UtJ
                                                b ACUTE RESPIR4TORY FAILURE WITI-1 ft YPO>lA
                                                                                                                                                                                                                             JUL Ul5                     020
                                                                                                                                                                                                                 r 1_.. 1i\ Tol 0--,
                  _ J ....,IOII'o<avtO
                 •t'loltM li'Wit':-·R1~
                 UN:I(JU,.'t'INO c;AL.ef        ~

                                                                                                                                                                                                                                              "'.J   "" r1 .... ""'<
         ~
                 ""u'•  t•hi rrtn.:.·
                 ., ~•!Nt-.--n
                 ~~~t iJI ~ o ~CSI1t'l LAST
                                                "
                     Of llliCH biG:, .. r;;M r C~OmQt~COJI;t         Ulwt~JQ:nA'r..tU..,.. • W).• Ill: ~ll' l; l '<l'l l t;UIOiFl'"ttG~ 011.94 1 N~Hal                         J21la. w.., MAlltop~~'
                                                                                                                                                                                                    P'tl ormou?
                                                                                                                                                                                                                          ·~·

                                                                                                                                                                                                                                                     Yrfi~r ('v.  .
              ~CUTE RENAL. r AJUJn~: A 'TRIAL FIDR ILLATIOil , HYPERTEIISIOIJ: GASTROESOPIIAGEAL REFLUX DISEASE
                                                                                                                                                                               I       NO
                                                                                                                                                                                   Z9b W ocw N:tOP'l fkutlngs Aul~'ble to Co~111 tho

                                                                                                                                      I
                                                                                                                                                                                       C lU. . ol O... hl




                                                                              - ....,.,""'
         ):). M.nn•       or OQ!h                                             11 Did   T~;b.c;::::o   u .. con\rlbu' ' to 0--..nl         U. tt F8'1\M>:
                 NATlJ RAL                                                         to C.                                                     NOT PR EGNANT WI T><IN PAS I Y EAR
         )J ltfnn~:t'on
                 .. ~ ~ Sp.cily
                                                 SA.& O&:ttol "fii"J                                             role. "'f•'Y•w•..                !....,' ....., ot "iu<y

                                                34t-~ .-to ll04 inj~orytkA~ned
                                                                                                                                                           lU loutton. '"'""'
                                                                                                                                                                                                                                         EXHIBIT
         T\,~~""" ''

                                                                                                                                                                                                                                              B
r
.f 12321642                           I hereby cectJfy the above to be a true and correcl representallon of lhe record or document..qn tile In lhls

                                      ~~fh~~~~:!~ ~:~~~~f~;~~~/~~~ie%hti~nn ~n~~s~~es~~:~~~=~:rt1~h,oWIIng~lh~~e
                                      documeniJS prohlb1led.
                                                                                                             red embo
                                                                                                                   ms~s~~d~se~~a~~~                                                                                                                               ..
                                      Tenne~e11,Code Annolated                             68-3-101 at seq., VItal Records Act of 1977                                                                                                               •

                                       #~.,£;( ?~J/L- t'~{%rc~(Jn-•?                                                                                                                     1 -2          3 '2               1 6 · 4 ·" 2' "
                                                               G. Bishop Ill                                 Usa Piercey, MD, MBA, FAAP                                                                  ·




      Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 23 of 34 PageID #: 31
Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

              GALLATIN CENTER FOR REHABILITATION AND HEALING LLC                                                                                     April 07, 2020
               registered agent correspondences
              Interstate Filings LLC / LLC Publishing Corp.
              2071 Flatbush Avenue, Suite 189
              Brooklyn NY 11234



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2020-254
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             GALLATIN CENTER FOR REHABILITATION AND HEALING LLC

 2.                          Title of Action:            RE: Clara Ruth Summers

 3.                Document(s) Served:                   Pre-Suit Notice of Health Care Liability Claim

 4.                           Court/Agency:              The Kelly Firm

 5.                            State Served:             Tennessee

 6.                           Case Number:               N/A

 7.                               Case Type:             Healtcare Liability Claim

 8.                    Method of Service:                Certified Mail

 9.                          Date Received:              Monday 04/06/2020

 10.                          Date to Client:            Tuesday 04/07/2020

 11.         # Days When Answer Due:                     Not Applicable                         CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                                                           Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Clinton L. Kelly, Esq.
               (Name, City, State, and Phone Number)
                                                         Hendersonville, TN
                                                         615-800-0000

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             431

 16.                                      Notes:

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com




                      Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 24 of 34 PageID #: 32
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 25 of 34 PageID #: 33
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 26 of 34 PageID #: 34
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 27 of 34 PageID #: 35
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 28 of 34 PageID #: 36
       IN THE CIRCUIT COURT FOR SUMNER COUNTY, TENNESSEE
                          AT GALLATIN


DEBBIE ANN BOLTON, surviving child )             HEALTH CARE LIABILITY
of Decedent Ruth Clara Sum.mers,   )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )     CASE NO.     83CC/ "' 20Z0          -C\J - {p/3
                                           )
GALLATIN CENTER FOR                        )
REHABILITATION & HEALING, LLC,             )
                                           )
       Defendant.                          )     JURY DEMAND


                     CERTIFICATE OF GOOD FAITH                     UfiJ  'R''r.l
                                                                   nr~ Ita  • ~~   S 2jiLErnt
                                                                                     -~   :\n
                                                                                          1


                                                                    ___                   D.C.
       Pursuant to Tenn.Code Ann. § 29-26-122, I h ereby state the following:

       1.    I have consulted with a medical expert who has provided a signed

written statement to me confirming that upon information and belief he:

            (A) is competent under Tenn.Code Ann. § 29-26- 115 to express
       medical opinions in the case; and

             (B)   believes, based on the information available from the
       records concerning the care and treatment of Clara Ruth Summers for
       the incidents at issue, that there is a good faith basis to maintain this
       action consistent with the requirements ofTenn.Code Ann.§ 29-26-115.

       2.    I h ave never bee n found in violation of Tenn. Code Ann. § 29-26-

122.




                                           Clinton L. Kelly

                                           July 8. 2020




Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 29 of 34 PageID #: 37
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 30 of 34 PageID #: 38
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 31 of 34 PageID #: 39
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 32 of 34 PageID #: 40
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 33 of 34 PageID #: 41
Case 3:20-cv-00683 Document 1-1 Filed 08/07/20 Page 34 of 34 PageID #: 42
